        Case 1:18-mc-00167-ABJ Document 111 Filed 05/26/20 Page 1 of 13




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
                                     )
In Re: PETITIONS FOR RELIEF          )
CONCERNING CONSENT                   ) Misc. Action No. 18-0167 (ABJ)
ORDER OF FORFEITURE                  )
                                     )
____________________________________)


                                             ORDER

        This miscellaneous matter involves the order of forfeiture entered in the criminal matter of

defendant Paul J. Manafort, Jr. Manafort voluntarily forfeited certain property to the government

as part of his guilty plea in United States v. Manafort, Crim. Action No. 17-0201-01 (ABJ), 1 and

a number of lenders and lien holders have filed petitions in this ancillary proceeding asserting

interests in the forfeited properties.

                                         BACKGROUND

        This order concerns petitions filed by a bank, The Federal Savings Bank (“TFSB” or “the

Bank”), and its holding company National Bancorp Holdings, Inc. (“Bancorp”). See Pet. of TSFB

for Ancillary Hearing [Dkt. # 8] (“TFSB Pet.”); Pet. of Nat’l Bancorp Holdings, Inc. for Ancillary

Hearing [Dkt. # 9] (“Bancorp Pet.”). TSFB is a “federal savings bank,” TFSB Pet. at 1, and

Bancorp “is a savings and loan holding company,” which “owns 100% of the [TFSB] and all of




1       See United States v. Manafort, Crim. Action No. 17-0201-01 (ABJ), Consent Order of
Forfeiture [Cr. Dkt. # 443]. The Consent Order of Forfeiture is also docketed in this miscellaneous
matter. See Consent Order of Forfeiture [Dkt. # 3]. Documents appearing on the docket of the
criminal matter will be cited using “[Cr. Dkt. # __].” The Court entered a revised order on March
13, 2019. Order of Forfeiture [Cr. Dkt. # 549].


                                                 1
        Case 1:18-mc-00167-ABJ Document 111 Filed 05/26/20 Page 2 of 13




its liens.” Bancorp Pet. ¶ 2. Their parallel petitions assert claims arising from the same loans

secured by three properties that Manafort forfeited:

            •   real property located at 174 Jobs Lane, Water Mill, New York 11976 (“the Jobs
                Lane property”),

            •   real property located at 377 Union Street, Brooklyn, New York l1231 (“the Union
                Street property”), and

            •   all funds in account number XXXXXX0969 held at the TFSB (“the Account”).

TFSB Pet. ¶ 1; Bancorp Pet. ¶ 1. Petitioners’ claims arise from three loans the Bank made to

Manafort.

I.     The 2016 Summerbreeze Loan Secured by the Jobs Lane Property

       Petitioners assert that on or about November 16, 2016, the Bank entered into a loan

agreement with defendant Manafort, his wife Kathleen B. Manafort, and Summerbreeze LLC, a

New York limited liability company, for $9.5 million dollars. TFSB Pet. ¶ 2; Adjustable Rate

Note, Ex. A to TFSB Pet. [Dkt. # 8-1]; Bancorp Pet. ¶ 3; Adjustable Rate Note, Ex. A to Bancorp

Pet. [Dkt. # 9-1] (“Summerbreeze Note”). 2 TFSB disbursed $9,463,597.67 to the borrowers in

accordance with the Summerbreeze Note. TFSB Pet. ¶ 2; Bancorp Pet. ¶ 3.

       The loan was secured by a mortgage on the Jobs Lane property, 3 recorded on December 9,

2016. TFSB Pet. ¶ 3; Mortgage, Ex. B to TFSB Pet. [Dkt. # 8-2]; Bancorp Pet. ¶ 4; Mortgage,

Ex. B to Bancorp Pet. [Dkt. # 9-2] (“Summerbreeze Mortgage”). The loan documents indicate




2       Under the terms of the note, the thirty-year loan would mature on December 1, 2046 and
had an interest rate of 7.25% through December 2019, adjustable thereafter to one year LIBOR
plus 5.00%. TFSB Pet. ¶ 2; Bancorp Pet. ¶ 3.

3       The note lists 174 Jobs Lane as being in Bridgehampton, New York, not Water Mill,
New York, as it is identified in the petitions. Compare 2016 Summerbreeze Note at 1 with TFSB
Pet. ¶ 1 and Bancorp Pet. ¶ 1.


                                                2
        Case 1:18-mc-00167-ABJ Document 111 Filed 05/26/20 Page 3 of 13




that the loan was further secured by other collateral: a deposit account valued at $630,000 and

another piece of real estate in Alexandria, Virginia, the value of which is not listed in the loan

agreement. See Summerbreeze Mortgage at 4; Summerbreeze Note at 1.

II.    The 2017 Manafort Loans Secured by the Union Street Property and the Account

       On or about January 4, 2017, the Bank entered into two additional loan agreements with

Manafort and his wife, for $5.3 million and $1.2 million, respectively. TFSB Pet. ¶ 6; Bancorp

Pet. ¶ 7. The borrowers executed two promissory notes. See Project Loan Note, Ex. C to TFSB

Pet. [Dkt. # 8-3]; Ex. C to Bancorp Pet. [Dkt. # 9-3]; Building Loan Note, Ex. D to TFSB Pet.

[Dkt. # 8-4]; Ex. D to Bancorp Pet. [Dkt. # 9-4]. On or about January 4, 2017, the Bank disbursed

$5.3 million to the borrowers pursuant to the $5.3 million note, and to date, has disbursed

$624,305.72 under the $1.2 million note. TFSB Pet. ¶ 6; Bancorp Pet. ¶ 7. Both loans had interest

rates of 7.25% and matured on January 4, 2018. TFSB Pet. ¶ 6; Bancorp Pet. ¶ 10.

       The 2017 loans were secured by two mortgages dated January 17, 2017 on the Union Street

property: one for $5.3 million and the other for $1.2 million. TFSB Pet. ¶ 7; Project Loan

Mortgage, Ex. E to TFSB Pet. [Dkt. # 8-5], Ex. E to Bancorp Pet. [Dkt. # 9-5]; Building Loan

Mortgage, Ex. F to TFSB Pet. [Dkt. # 8-6], Ex. F to Bancorp Pet. [Dkt. # 9-6]. They were further

secured by approximately $2.5 million in funds held in the Account at the Bank, pursuant to a

Deposit Account and Security Agreement dated January 4, 2017. TFSB Pet. ¶ 8.; Ex. G to TFSB

Pet. [Dkt. # 8-7], Ex. G to Bancorp Pet. [Dkt. # 9-7].

       Bancorp owns 100% of TFSB, Bancorp Pet. ¶ 2, and accordingly, filed claims identical to

TFSB’s for the three assets in question. Further, it purchased a $3 million “undivided participating

ownership interest (57%) in the $5.3 million loan” id. ¶ 8, and a “$1.2 million undivided




                                                 3
        Case 1:18-mc-00167-ABJ Document 111 Filed 05/26/20 Page 4 of 13




participating ownership interest in the $1.2 million loan,” id. ¶ 9, so it does not assert that it

previously gained an interest in the Jobs Lane property or the $9.5 million loan. See id. ¶ 3.

III.    The Criminal Matter and Order of Forfeiture

        Defendant Manafort was indicted on October 27, 2017, on charges of money laundering,

tax fraud, failing to file Foreign Bank Account Reports, and failing to register under the Foreign

Agents Registration Act. Indictment [Cr. Dkt. ## 1, 13]. 4 Since November 1, 2017, the borrowers

have been in default on the Summerbreeze loan, owing more than $10.66 million in principal,

interest, fees and insurance. TFSB Pet. ¶¶ 4–5. The borrowers have also been in default on the

2017 notes since November 1, 2017, owing more than $6.7 million in principal, interest, fees, and

insurance. Id. ¶¶ 9–10.

        Superseding indictments against Manafort were filed on February 16, 2018, and June 8,

2018.   Superseding Indictment of Feb. 23, 2018 [Cr. Dkt. # 202] (“Feb. 23 Superseding

Indictment”); Superseding Indictment of June 8, 2018 [Cr. Dkt. # 318] (“June 8 Superseding

Indictment”). Both alleged that the three properties in question were subject to forfeiture. Feb. 23

Superseding Indictment ¶ 49; June 8 Superseding Indictment ¶ 52.

        On September 14, 2018, Manafort entered a guilty plea in the criminal matter before this

Court. Plea Agreement [Cr. Dkt. # 422]. As part of the plea agreement, he agreed to forfeit certain

property, including the three properties in question in this case. Plea Agreement ¶ 12(1), (3), (4).

        On October 10, 2018, the Court entered a Consent Order of Forfeiture, finding that the

Jobs Lane property, the Union Street property, and the Account, among other assets, were




4       Manafort was also charged and convicted in a separate criminal proceeding in the Eastern
District of Virginia for tax evasion, failing to file foreign bank account reports, and bank fraud.
United States v. Manafort, Criminal Action No. 1:18-cr-83, Judgment [Dkt. # 326].

                                                 4
        Case 1:18-mc-00167-ABJ Document 111 Filed 05/26/20 Page 5 of 13




forfeitable as proceeds of his criminal activities. Consent Order of Forfeiture at 2. On March 13,

2019, it entered a revised order of forfeiture, ordering that specific property, including the three

properties at issue here, would be forfeited and adding a money judgment against the defendant.

Order of Forfeiture [Cr. Dkt. # 549] at 4–5.

                                  PROCEDURAL HISTORY

       On November 15, 2018, the petitioners filed parallel petitions requesting hearings pursuant

to 21 U.S.C. § 853(n)(5) to establish their claims to the forfeited property, and for the Court to

amend its order of forfeiture as to the Jobs Lane property, the Union Street property, and the

Account. TFSB Pet. at 1; Bancorp Pet. at 1. They assert that they have a prior vested or superior

interest in the forfeited assets, arguing that “the indictments against Mr. Manafort (and the

forfeiture allegations contained therein regarding those pieces of property) were brought long after

those pieces of property were pledged to the Bank as collateral in support of the loans.” TFSB

Pet. ¶ 11; Bancorp Pet. ¶ 15. Alternatively, they argue that they are bona fide purchasers for value

of the interests they claim in the assets because they were “at the time of the loan transactions

reasonably without cause to believe that the property was subject to forfeiture.” TFSB Pet. ¶ 11;

Bancorp Pet. ¶ 15. The Bank asserts that when it extended these loans to Manafort, it “had no

knowledge and no reason to know that Mr. Manafort had acquired any of that collateral as a result

of his having engaged in any criminal activity, including a conspiracy to commit money

laundering, tax fraud, FARA violations, or obstruct justice.” TFSB Pet. ¶ 14; see also Bancorp

Pet. ¶ 18 (asserting the same regarding the Bank’s knowledge and that Bancorp is an innocent

owner of the Bank and all of its liens). Both maintain that they were victims of Manafort’s fraud.

TFSB Pet. ¶ 14; Bancorp Pet. ¶ 18.




                                                 5
        Case 1:18-mc-00167-ABJ Document 111 Filed 05/26/20 Page 6 of 13




       On December 13, 2019, the government filed a motion for discovery. United States’ Mot.

for Disc. under Fed. R. Crim. P. 32.2(c)(1)(B) Concerning Petitions of the Federal Savings Bank

and National Bancorp Holdings, Inc. [Dkt. # 95] (“Gov’t Mot.”); United States’ Mem. of P. & A.

in Supp. of Gov’t Mot. [Dkt. # 95-1]. The petitioners opposed the motion, Pet’rs’ Mem. of P. &

A. in Opp. to Gov’t Mot. for Disc. [Dkt. # 100] (“Opp.”), and the government replied. Gov’t Reply

in Supp. of Gov’t Mot. [Dkt. # 103] (“Gov’t Reply”).

       For the following reasons, the Court will grant the government’s motion.

                                     LEGAL FRAMEWORK

       Federal criminal forfeitures are governed by 21 U.S.C. § 853 and Federal Rule of Criminal

Procedure 32.2(c)(1)(B). Property constituting or derived from criminal activity punishable by

imprisonment of more than one year is subject to criminal forfeiture pursuant to 21 U.S.C.

§ 853(a)(1). The government’s right to property under this provision vests “upon the commission

of the act giving rise” to the forfeiture, and section 853 authorizes courts to order such property to

be forfeited to the government. Id. §§ 853(c), (a)(3). Anyone “other than the defendant” who has

an interest in property forfeited under section 853 may file a petition for a hearing to adjudicate

the validity of its interest in the property. Id. § 853(n)(2). The petitioner bears the burden of proof

by a preponderance of the evidence that it either has a superior right to the property or is a bona

fide purchaser. Id. § 853(n)(6).

       Section 853 is the only means for adjudicating third-party claims with respect to forfeited

property in criminal cases, and Federal Rule of Criminal Procedure 32.2(c) sets forth the

procedures that govern hearings held pursuant to section 853(n). See Fed. R. Crim. P. 32.2(c)

(referring to these hearings as “ancillary proceedings”). To qualify as a third party under

section 853, a petitioner must establish standing. United States v. Emor, 785 F.3d 671, 676



                                                  6
        Case 1:18-mc-00167-ABJ Document 111 Filed 05/26/20 Page 7 of 13




(D.C. Cir. 2015). Further, to successfully challenge a forfeiture, the petitioner must show by a

preponderance of the evidence that it “has a legal right, title, or interest in the property,” 21 U.S.C.

§ 853(n)(6)(A), or “the petitioner is a bona fide purchaser” of the property, id. § 853(n)(6)(B),

“without cause to believe that the property was subject to forfeiture.” Id. § 853(c).

        A court may order discovery in these ancillary proceedings if it determines that discovery

is “necessary or desirable” to resolve factual issues. Fed. R. Crim. P. 32.2(c)(1)(B) (stating that

discovery is to be conducted in accordance with the Federal Rules of Civil Procedure). An

“ancillary proceeding ‘does not involve relitigation of the forfeitability of the property; its only

purpose is to determine whether any third party has a legal interest in the forfeited property.’”

Sunrise Acad. v. United States, 791 F. Supp. 2d 200, 203 (D.D.C. 2011), quoting Fed. R. Crim.

P. 32.2 advisory committee note (2000 adoption). In an ancillary proceeding, “the burden shifts

to the petitioner to establish ‘the petitioner’s third-party claim by a preponderance of the

evidence.’” United States v. Coffman, 612 F. App’x 278, 284 (6th Cir. 2015), quoting United

States v. Salti, 579 F.3d 656, 661 (6th Cir. 2009). “Congress chose to place the burden of proof

on the third-party during the ancillary proceeding, since the government would necessarily have

carried its burden of proving that the defendant’s interest in the property was subject to forfeiture

during the criminal trial.” United States v. Gilbert, 244 F.3d 888, 911 (11th Cir. 2001), superseded

on other grounds as recognized in United States v. Marion, 562 F.3d 1330 (11th Cir. 2009).

                                             ANALYSIS

        The government requests discovery to enable it and the Court to determine the facts

underlying the claims asserted in the two petitions, including what the petitioners knew about

defendant’s criminal conduct when they made the loans, their relationship with defendant, whether

the loans were an effort to dissipate the proceeds of his crimes, and the validity and extent of their



                                                   7
        Case 1:18-mc-00167-ABJ Document 111 Filed 05/26/20 Page 8 of 13




asserted interests. Gov’t Reply at 1–3. The petitioners argue that the transcript of defendant’s

criminal trial in the Eastern District of Virginia provides the Court the facts it needs to analyze

their claims, so discovery is not necessary or desirable. Opp. at 2, 5.

       A central issue in determining the merits of the pending petitions is what the petitioners

knew about the Manafort’s activities at the time they made the loans.                 See 21 U.S.C.

§ 853(n)(6)(B). Petitioners urge the Court to rely on the record of defendant’s trial in the Eastern

District of Virginia in deciding their claims, but the record of that trial does not fully address the

knowledge and intent of the entities that are the petitioners. Some individual bank employees did

testify as fact witnesses, but their testimony was not offered or received on behalf of either

institution. See United States v. Manafort, Criminal Action No. 1:18-cr-83, Tr. of Jury Trial

(Aug. 10, 2018) [Dkt. # 243] (“Trial Tr. of Aug. 10”) (testimony of a former TFSB senior vice

president and of TFSB’s chief operating officer of home lending); id., Tr. of Jury Trial (Aug. 13,

2018) [Dkt. # 282] (“Trial Tr. of Aug. 13”) (testimony of a TFSB vice president).

       Further, key officials did not testify – including the chief executive officer and chairman

of the board of both TFSB and Bancorp, Stephen Calk. Bank employees testified under oath that

he was directly involved in negotiating the loans, he pushed to expedite them, and he was

ultimately responsible for approving them despite red flags in defendant’s application. See Trial

Tr. of Aug. 10 at 2014–15; Trial Tr. of Aug. 13 at 2247–48. Since that time, Calk has been indicted

and is awaiting trial in the Southern District of New York on financial bribery charges. See United

States v. Stephen M. Calk, 19 Cr. 366 (LGS) (S.D.N.Y.), Indictment [Dkt. # 2] (charging that

between July 2016 and January 2017, Calk abused his authority as chairman and CEO of the Bank

“to issue millions of dollars in high-risk loans” with the expectation that the borrower, who “from




                                                  8
         Case 1:18-mc-00167-ABJ Document 111 Filed 05/26/20 Page 9 of 13




June 2016 through August 2016, . . . served as chairman of the Presidential Campaign” would

assist him in obtaining a job in the administration).

        These circumstances provide additional reasons why discovery is likely to illuminate

whether petitioners were “reasonably without cause to believe that the property was subject to

forfeiture,” 21 U.S.C. § 853(n)(6)(B), and support the conclusion that the proposed discovery is

relevant to the parties’ claims pursuant to Federal Rule of Civil Procedure 26. The Court finds in

its discretion that discovery is desirable to resolve the circumstances surrounding the Bank’s

acquisition of its interest in the properties, which are relevant to the petitioners’ standing and status

as bona fide purchasers under 21 U.S.C. § 853(n)(6)(B).

        Petitioners also claim that they have a superior interest to the properties under 21 U.S.C.

§ 853(n)(6)(A), arguing that the properties were forfeited as substitute assets, not specific assets.

Opp. at 7–9 (emphasizing that the Consent Order of Forfeiture lists alternative bases for forfeiture).

But the Court’s final order plainly states that “[t]he following specific property is forfeited to the

United States, . . . including a) The real property and premises commonly known as 377 Union Street

. . . c) The real property and premises commonly known as 174 Jobs Lane . . . , [and] d) All funds held

in account number XXXXXX:0969 at The Federal Savings Bank . . . .” Order of Forfeiture [Cr. Dkt.

# 549] at 5 (emphasis added). The fact that the order provides the forfeited assets can “alternatively

. . . be forfeited as Substitute Property,” id. at 2, does not undermine the Court’s finding that these three

properties, among others, were specifically forfeited. See also id. at 2 (stating that “in his plea

agreement, the defendant . . . agreed, inter alia, such property constitutes or is derived from proceeds

traceable to the conspiracy to violate FARA offense alleged in Count One” for which he was

convicted); see also id. at 3 (identifying two other assets not at issue here as “Substitute Property”).

        Petitioners further argue that their interests are superior to the government’s because

“TFSB obtained its mortgages on the Collateral Properties in November 2016 and January 2017,

                                                     9
       Case 1:18-mc-00167-ABJ Document 111 Filed 05/26/20 Page 10 of 13




long before Mr. Manafort was indicted . . . on October 27, 2017.” Opp. at 14. But a TFSB vice

president, reading from an internal loan memorandum he had authored before the Summerbreeze

loan was approved, testified that he had concerns at the time that “Manafort’s past lobbying efforts

with foreign governments might be investigated in the future.” Trial Tr. of Aug. 13 at 2229–30.

Indeed, when the Bank was considering defendant’s loan applications, it was widely reported in

the press that Manafort had failed to register as a foreign agent for his work with Ukraine. 5 So

while it is true that the loans were issued before Manafort was publicly charged with any crimes,

there are legitimate questions about what was known about potential or pending investigations at

the time, and the record as it stands now does not put those issues to rest.

       In any event, even if petitioners’ interests are valid, the current record in this case does not

demonstrate the extent of those interests. The 2016 Summerbreeze loan appears to have been

secured not only by the Jobs Lane property, but also by two additional properties, see

Summerbreeze Mortgage at 4; Summerbreeze Note at 1, on which the Bank may have already

foreclosed and recouped some of its loss. See Opp. at 21. As for the 2017 loans, TFSB sold

$3 million of the $5.3 million loan and all of the $1.2 million loan to Bancorp, Bancorp Pet. ¶¶ 8–




5       See Molly Hennessy-Fiske, Seema Mehta, & Noah Bierman, Trump reboots amid turmoil
Efforts to broaden appeal come with campaign shake-up, Chicago Tribune, 2016 WLNR
25433720 (Aug. 20, 2016); Jeff Horwitz & Chad Day, Associated Press, Trump advisers waged
covert influence campaign, Chicago Daily Herald (Aug. 19, 2016, 7:00 AM),
https://www.dailyherald.com/article/20160819/news/308199971/; Maggie Haberman & Jonathan
Martin, Paul Manafort Quits Donald Trump’s Campaign After a Tumultuous Run, New York
Times (Aug. 19, 2016), https://www.nytimes.com/2016/08/20/us/politics/paul-manafort-resigns-
donald-trump.html; Jeff Horwitz & Desmond Butler, AP Sources: Manafort tied to undisclosed
foreign lobbying, The Associated Press (Aug. 17, 2016), https://apnews.com/c01989a47ee
5421593ba1b301ec07813; Tom Hamburger, Dana Priest, & Andrew Roth, How Trump adviser
Manafort revived his career – and business fortunes – in Ukraine, Washington Post (Aug. 18,
2016), https://www.washingtonpost.com/politics/how-trump-adviser-manafort-revived-his-career
--and-business-fortunes--in-ukraine/2016/08/18/8bcfb144-648f-11e6-be4e-23fc4d4d12b4_story.
html.

                                                 10
        Case 1:18-mc-00167-ABJ Document 111 Filed 05/26/20 Page 11 of 13




9, so it is not clear how each petitioner can assert an interest for all of the collateral securing these

loans. Discovery is necessary to determine the nature and extent of each petitioner’s interest in

the assets.

        Finally, petitioners argue that discovery is merely a stalling tactic given the government’s

request to delay some of the discovery it seeks until after Calk’s trial has concluded. Opp. at 23.

They argue that if discovery is granted, an “indefinite stay” will result. Id. at 5. The Court finds

that petitioners will not be prejudiced by any delay since their claimed interest in the property will

be unaffected in the meantime. Moreover, Calk’s trial is inexorably linked with petitioners’ claims

so any resulting delay is warranted, and the trial may not cause the “indefinite stay” that petitioners

fear in any event because it is set to begin on September 3. See United States v. Stephen M. Calk,

19 Cr. 366 (LGS), Scheduling Order [Dkt. # 72]. But while the Court will permit the government

to await the outcome of the trial to complete its inquires, particularly with respect to Calk, it can

and should initiate paper discovery from other individuals and entities in the meantime, and it may

depose other individuals as well.

        Therefore, upon consideration of the United States’ Motion for Discovery Under Federal

Rule of Criminal Procedure 32.2(c)(1)(B) Concerning Petitions of TFSB and Bancorp, Inc. and

pursuant to Fed. R. Crim. P. 32.2(c)(1)(B) [Dkt. # 95], the Court finds that discovery is necessary

and desirable under Rule 32.2(c)(1)(B) and the motion is GRANTED. It is ORDERED that the

government may propound or take the following discovery:

        1.      The facts, defenses, and standing of TFSB and/or Bancorp with respect to its
                petition in this action.

        2.      The ownership, management, and structure of TFSB and Bancorp.

        3.      The procedures, policies, and practices of TFSB, Bancorp, and their officers,
                employees or owners for receiving, soliciting, preparing, reviewing, approving or
                denying loans or client relationships.


                                                   11
         Case 1:18-mc-00167-ABJ Document 111 Filed 05/26/20 Page 12 of 13




         4.     Any relationship and contact TFSB, Bancorp, and/or their officers, employees or
                owners has or has had directly or indirectly with Defendant Paul J. Manafort, Jr.,
                his associates, relatives, representatives, and related entities.

         5.     The nature and extent of the interest TFSB and/or Bancorp has or has had in any
                asset forfeited in this action or any actual or proposed loan, lien, note, collateral,
                consideration or obligations involving Defendant Paul J. Manafort, Jr., his
                associates, relatives, representatives, and related entities.

         6.     Any facts, circumstances, procedures, or actions relating to any asset forfeited in
                this action or any actual or proposed loan, lien, note, collateral, consideration or
                obligations involving Defendant Paul J. Manafort, Jr., his associates, relatives,
                representatives, and related entities.

         7.     Information available to or within the knowledge of TFSB, Bancorp, and and/or
                any such company’s officers, employees, owners concerning the conduct or assets
                of Paul J. Manafort, Jr., his associates, relatives, representatives, and related
                entities.

         It is FURTHER ORDERED that pursuant to Fed. R. Crim. P. 32.2, the United States may

conduct discovery in accordance with the Federal Rules of Civil Procedure and the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions for the purposes set forth

above.

         It is FURTHER ORDERED that the United States may begin to conduct document

discovery upon entry of this Order, and that the government shall file a status report by June 30,

2020 informing the Court of any updates concerning the timing of the trial in United States v.

Stephen M. Calk, 19 Cr. 366 (LGS) (S.D.N.Y.), and specifying what discovery, aside from the

deposition of Calk, needs to await the end of that trial.

         It is FURTHER ORDERED that counsel are required to confer in good faith in an effort to

resolve all discovery disputes before bringing any dispute to the Court. If counsel have conferred

about the specific matter in dispute and agree that they cannot resolve the issue themselves, counsel

may contact chambers to arrange a telephone conference with the Court and propose times that are

convenient to both sides. No written discovery motion may be filed without a prior conference


                                                 12
         Case 1:18-mc-00167-ABJ Document 111 Filed 05/26/20 Page 13 of 13




with the Court and leave of Court. With respect to depositions, the Court expects that counsel

will endeavor in good faith to resolve disputes among themselves, and it cautions that while

appropriate objections may be noted for the record, no lawyer may instruct a witness not to answer

a question unless the question calls for the revelation of privileged material. Disputes brought to

the Court for resolution may be subject to the sanctions provisions set forth in Federal Rule of

Civil Procedure 37 and Local Civil Rule 26.2(a).

         This ruling should not be taken as expressing any views on the merits of either party’s

claim.

         SO ORDERED.




                                             AMY BERMAN JACKSON
                                             United States District Judge

DATE: May 26, 2020




                                                13
